NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5378-16

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

LAMAR RANDLEMAN,
a/k/a LAMAR J. RANDELMAN,

     Defendant-Appellant.
___________________________

                   Argued October 13, 2020 – Decided December 30, 2021

                   Before Judges Hoffman, Suter and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment. No. 14-09-0787.

                   Adam W. Toraya argued the cause for appellant.

                   Milton S. Leibowitz, Assistant Prosecutor, argued the
                   cause for respondent (William A. Daniel, Union County
                   Prosecutor, attorney; Milton S. Leibowitz, on the brief).

                   Appellant filed a pro se supplemental brief.

         The opinion of the court was delivered by
SMITH, J.A.D.

      After a jury trial, defendant Lamar Randleman was convicted of first-

degree carjacking and third-degree theft. He was sentenced to twenty-five years

imprisonment. On appeal, defendant contends trial judge erred by: excluding

certain evidence prior to trial; rejecting defendant's recommended supplemental

voir dire question on racial bias; improperly giving a flight instruction to the

jury; and imposing an excessive sentence. We affirm for the reasons set forth

below.

                                       I.

                                      A.

      On March 31, 2014, Patricia Fitzpatrick returned home after grocery

shopping at about 1:00 p.m. She took groceries out of her trunk and put them

on the kitchen counter, then put a collar on her dog and went back outside. Once

outside, Ms. Fitzpatrick saw defendant standing near the back of her car. He

closed the trunk and approached Ms. Fitzpatrick. Defendant took her car keys,

kicked the dog, and pushed her into the shrubbery. After taking the keys,

defendant got in the car and sped away. Ms. Fitzpatrick could not identify the

person who stole her car with any certainty.




                                                                         A-5378-16
                                       2
      Ms. Fitzpatrick's neighbor, David Reich, heard screaming and the dog

barking, causing him to look out the window. After seeing the carjacking, he

got dressed and told his wife to call 9-1-1. He ran outside and asked Ms.

Fitzpatrick which car was taken, and which way the carjacker went. As a result,

Mr. Reich got in his car and headed towards Route 22, looking for Ms.

Fitzpatrick's car. Eventually he saw a person who looked like defendant driving

Ms. Fitzpatrick's car at a high rate of speed, and he followed it onto Route 22.

The carjacker exited Route 22 and pulled into a store parking lot. While in the

car, Mr. Reich called 9-1-1 and told the dispatcher that he was following Ms.

Fitzpatrick's car.

      Mr. Reich followed defendant into a store parking lot and saw defendant

park. Mr. Reich also pulled into the parking lot and parked his car within three

parking stalls of where defendant had parked the stolen car. Mr. Reich saw

defendant exit the car, toss something over a fence that separated the parking lot

from a neighboring gas station, and then walk between two cars towards the gas

station. Mr. Reich then saw Officer Michael Pasquale pull into the same lot in

his patrol car. He heard Officer Pasquale command defendant to stop and then

watched defendant run between him and the officer. Mr. Reich saw Officer




                                                                           A-5378-16
                                        3
Pasquale attempt to dive and tackle defendant, miss, and then begin to pursue

defendant on foot.

      Officer Pasquale testified that he observed the stolen car just before it

reached the parking lot, and he entered the parking lot through a different

entrance. Officer Pasquale confronted defendant and ordered him to the ground,

but defendant disregarded the order and ran. Defendant ran along the fence until

he was able to slip through it onto the gas station property. Officer Pasquale

pursued him on foot, knocking a section of fence down and chasing defendant

into the gas station. Officer Pasquale testified on direct that he "never" lost sight

of defendant, but he admitted on cross-examination he did not see defendant

park and exit the stolen vehicle.

      While Officer Pasquale chased defendant into the gas station, a dark

Chevy Malibu sedan pulled into the gas station, and the passenger side door

swung open. Defendant got into the car, which subsequently drove away at a

high rate of speed. Officer Pasquale fired four shots from his service weapon

into the Malibu. He later claimed to investigators that he feared for his life and

that he believed that the driver of the Malibu was going to run him over.

      Another officer, Corporal Thomas Norton, pursued the car in his marked

vehicle. The car spun out of control making a turn and crashed into a curb,


                                                                              A-5378-16
                                         4
where it remained disabled. Officer Norton blocked the driver-side door of the

car with his patrol unit to prevent the driver from fleeing. He ordered the driver

to turn off the car, and the occupants surrendered.

                                        B.

      On September 12, 2014, defendant was indicted for first-degree

carjacking, N.J.S.A. 2C:15-2(a)(1), third-degree theft, N.J.S.A. 2C:20-3(a), as

well as charge of fourth-degree resisting arrest, N.J.S.A. 2C:29-2(a)(2).

      Prior to trial, the State and defendant each filed motions. The State sought

to preclude evidence that Officer Pasquale fired four shots into the Malibu,

striking the car in the passenger side door.       Defendant moved to compel

discovery of Officer Pasquale's personnel file, which contained information

pertinent to his suspension from the police force at the time of trial.

      The trial court heard argument on both motions. The State argued under

N.J.R.E. 403 that the probative value of the testimony about the shooting and

the physical evidence depicting where the bullets struck defendant's car was

outweighed by the prejudice caused by introducing such evidence to the jury.

The State argued the principal case was the carjacking, therefore evidence about

shots fired at the gas station would be misleading and confusing to the jur y.




                                                                            A-5378-16
                                         5
      The judge initially disagreed, finding the evidence relevant and probative

to the defense case, remarking, "[s]o . . . Mr. Randleman's defense is[,] 'I didn't

have the intent to flee. I was being shot at.'" When the State argued that the

flight issue was not relevant to the N.J.R.E. 403 analysis, the court disagreed

further. The judge stated that the shooting evidence went "to the heart of . . .

defendant's due process rights to defend himself," and expressly stated that the

evidence of Officer Pasquale unholstering his weapon and firing four shots at

the Chevy Malibu was not inflammatory or confusing to the jury in light of the

pending resisting arrest charge against defendant. The judge then stressed that

his findings at that point in the argument were predicated upon the pending

resisting arrest charge against defendant. The trial court expressly linked the

admissibility of the shooting evidence to the flight element in the resisting arrest

charge. 1

      The State elected to dismiss the resisting arrest charge. Once the State

dismissed the charge, the judge immediately reversed course and excluded the

shooting evidence. The court found that the State's dismissal of the resisting



1
  N.J.S.A. 2C:29-2(a)(2) reads in pertinent part as follows: "[A] person is guilty
of a crime of the fourth degree if he, by flight, purposely prevents or attempts to
prevent a law enforcement officer from effecting an arrest."


                                                                             A-5378-16
                                         6
arrest charge warranted a reversal of the N.J.R.E. 403 analysis he had just

conducted. The judge now found that, without the resisting arrest charge,

evidence of the shooting created "overwhelming prejudice and confusion of the

issues" under N.J.R.E. 403. The judge concluded by stating, "evidence of the

shooting does not come in."

      The judge determined "evidence that Mr. Randleman . . . was fleeing law

enforcement for purposes of consciousness of guilt . . . . [was] admissible."

Defendant then objected to inclusion of a flight instruction for the jury,

contending that the State had just dismissed the N.J.S.A. 2C:29-2(a)(2) charge,

with its flight element, and the trial court excluded the shooting evidence due to

the dismissal. The judge overruled the objection.

      The court next considered defendant's motion to compel discovery.

Defendant sought Officer Pasquale's disciplinary file related to his suspension

from duty by the police department. The State turned over three investigative

documents to the court for in-camera review. The documents revealed that

Internal Affairs was investigating a second officer for a hit and run incident

involving a police vehicle. According to the investigation, Officer Pasquale

assisted the accused officer in failing to report the incident and concealing




                                                                           A-5378-16
                                        7
damage to the police vehicle. The police department issued charges against

Officer Pasquale and suspended him without pay.

      After reviewing the documents in-camera, the court prohibited defendant

from mentioning that Officer Pasquale was suspended from work without pay at

the time of trial. The court explained since there was no formal finding in

Officer Pasquale's disciplinary record that he was untruthful, defendant could

not refer to his suspension during trial. The court found that the suspension

"bears no relevance to any issues at trial, impeachment or otherwise," and

allowing reference to the suspension would "invite rank speculation about the

reasons for the suspension" and would distract the jury.

      The judge found two statements by Officer Pasquale's fellow officers

discoverable, as they were "potentially related to Officer Pasquale's character

for untruthfulness . . . ." First, the judge permitted discovery of a statement by

Sergeant Richard Latargia that Officer Pasquale tended to exaggerate, and that

he did not accept what Officer Pasquale said as the truth. After listening to the

sergeant's testimony, the judge found his comments on Officer Pasquale's

truthfulness were not relevant because they referred to his off-duty activity. The

judge noted that "Officer Pasquale's purported tendency to exaggerate in social

settings is unrelated to his opinion to any issue at trial" and would "distract the


                                                                            A-5378-16
                                        8
jury and present collateral issues that are unrelated to the determination of the

defendant's guilt or innocence."      The judge concluded Sergeant Latargia's

opinion was inadmissible, but eventually allowed another officer's lay opinion

into evidence: former officer Adam Foti stated that he had problems determining

when Officer Pasquale was being truthful or untruthful regarding on-duty work.

      At the commencement of voir dire, defendant proposed the following

supplemental question:

             Would the fact that the victim and the defendant in this
             matter are not of the same race or social economic
             status affect your ability to be fair and impartial?

The State objected to the proposed question, and the trial judge rejected defendant's

application, finding "no allegation of bias in [the] case." Upon commencement of

the jury selection process, the judge gave its preliminary instruction to the jury

consistent with the standard language contained within the model jury charges.2 The

trial judge proceeded to conduct a thorough voir dire, using the standard questions

required by Administrative Directives #21-06 and #4-07. After the voir dire was

completed, neither the State nor defense objected.3


2
  Model Jury Charges (Criminal), "Preliminary Instructions To The Jury"
(rev. May 15, 2014).
3
 Defendant raised this issue below in the form of a motion for new trial,
which was denied by the trial judge on June 29, 2017.
                                                                              A-5378-16
                                         9
                                        C.

      The case proceeded to trial. Defendant exercised his Fifth Amendment

right not to testify. At the close of trial, the trial judge gave the standard model

jury charge on flight with no deviation.

      On April 26, 2017, the jury found defendant guilty of the remaining

charges.   The trial court sentenced defendant to twenty-five years for the

carjacking conviction and a concurrent five years for the theft conviction.

      On appeal, defendant raises the following issues:

      POINT I:

      THE COURT ERRED IN PRECLUDING THE DEFENSE FROM
      INTRODUCING EVIDENCE THAT OFFICER PASQUALE HAD
      UNHOLSTERED HIS WEAPON FIRED FOUR SHOTS AT
      DEFENDANT,     AND  THEN   AFTERWARDS     MADE
      INCONSISTENT STATEMENTS ABOUT THE SHOOTING IN
      HIS POLICE REPORT.

      POINT II:

      THE COURT ERRED IN ALLOWING THE JURY TO BE GIVEN
      A FLIGHT CHARGE AFTER THE COURT HAD PREVIOUSLY
      PRECLUDED THE DEFENSE FROM INTRODUCING
      EVIDENCE ABOUT OFFICER PASQUALE'S SHOOTING AT
      DEFENDANT.

      POINT III:

      THE COURT ERRED IN DENYING THE DEFENDANT'S
      REQUEST TO ADMIT EVIDENCE OF OFFICER PASQUALE'S
      CHARACTER FOR UNTRUTHFULNESS.

                                                                             A-5378-16
                                        10
      POINT IV:

      THE COURT ERRED IN PRECLUDING THE DEFENSE FROM
      OBTAINING FULL DISCOVERY AND FROM QUESTIONING
      OFFICER PASQUALE ABOUT BEING ADMINISTRATIVELY
      SUSPENDED FROM THE POLICE DEPARTMENT.

      POINT V:

      THE COURT ERRED IN DENYING THE DEFENDANTS
      REQUEST TO ALLOW POTENTIAL JURORS TO BE ASKED
      ABOUT RACIAL BIASES AND DIFFERENT SOCIO-
      ECONOMIC STATUS

      POINT VI:

      THE CUMULATIVE ERRORS OF THE COURT DENIED
      DEFENDANT HIS RIGHT TO A FAIR TRIAL. (NOT RAISED
      BELOW)

      POINT VII:

      THE SENTENCE IMPOSED WAS MANIFESTLY EXCESSIVE

                                          II.

      A judge's decision to admit or exclude evidence is "entitled to deference

absent a showing of an abuse of discretion, i.e., [that] there has been a clear error of

judgment." State v. Brown, 463 N.J. Super. 33, 51 (App. Div. 2020) (alteration in

original) (quoting State v. Brown, 170 N.J. 138, 147 (2001)). Although a trial court

retains broad discretion in determining the admissibility of evidence, that "discretion

is abused when relevant evidence offered by the defense and necessary for a fair trial

                                                                                A-5378-16
                                         11
is kept from the jury." State v. R.Y., 242 N.J. 48, 65 (2020). We will reverse an

evidentiary ruling only if it was "so wide of the mark that a manifest denial of justice

resulted." State v. Gerena, 465 N.J. 548, 561 (App. Div. 2021) (quoting Brown, 170

N.J. at 147).

      The Sixth Amendment to the Constitution of the United States and Article I,

Paragraph 10 of our state Constitution guarantee an accused in a criminal case the

right to confront adverse witnesses. State v. Duprey, 427 N.J. 314, 322 (App. Div.

2012) (citing State v. Guenther, 181 N.J. 129, 147 (2004)). "A defendant's right to

confrontation is exercised through cross-examination, which is recognized as the

most effective means of testing the State's evidence and ensuring its reliability."

Ibid. The Confrontation Clause was not, however, "intended to sweep aside all

evidence rules regulating the manner in which a witness is impeached with regard

to general credibility." Guenther, 181 N.J. at 150 (citing Davis v. Alaska, 415 U.S.

308, 321 (1974) (Stewart, J., concurring)).

      We address defendant's first two points together. Defendant argues that

the trial judge erred by excluding evidence of the gas station shooting but

allowing the flight charge to be given to the jury. Defendant argues that barring

the shooting evidence hurt his case in two ways. First, it deprived defendant of

his Sixth Amendment right to confrontation. Second, it denied defendant an


                                                                                A-5378-16
                                         12
opportunity to suggest an alternative explanation for his flight from the gas

station.

      Regarding defendant's constitutional right to confrontation at trial, the

record is clear that Officer Pasquale gave inconsistent testimony at trial about

whether he saw defendant exit Ms. Fitzgerald's stolen vehicle in the parking lot.

Initially he testified that he saw the defendant park and emerge from the car, but

he admitted on cross-examination that defendant was already on foot by the time

he arrived. Defendant had an absolute Sixth Amendment right to confront

Officer Pasquale through cross-examination, and the officer's own testimony

placed his credibility at issue. To further discredit him, defendant hoped to elicit

testimony on the glaring contradictions between Officer Pasquale's version of

events at the gas station shooting and the ballistic evidence recovered from the

scene.

      The record shows Officer Pasquale informed Internal Affairs that he

feared for his life when the driver of the Chevy Malibu tried to run him over,

and that is why he fired his weapon at the car four times. The record further

shows that the four bullet holes in the Chevy Malibu were located in the

passenger-side door, not the front of the vehicle, where a reasonable person

might expect the bullet holes to be if the vehicle was in fact bearing down on


                                                                             A-5378-16
                                        13
Officer Pasquale when he fired at it. The officer's statement to investigators

about why he fired on the car, combined with the physical evidence of where

the car was struck, raised further credibility issues concerning Officer Pasquale.

      However, we find no abuse of discretion in the judge's decision to bar the

shooting evidence. Defendant had ample opportunity to cross-examine Officer

Pasquale on his conflicting testimony regarding when he first saw defendant,

and defendant was also permitted to present to the jury evidence of the officer's

reputation for untruthfulness. The Confrontation Clause does not "sweep aside

all evidence rules regulating the manner in which a witness is impeached with regard

to general credibility." Guenther, 181 N.J. at 150. (citation omitted). We are

satisfied that defendant's Sixth Amendment right to confrontation was protected.

      Regarding the flight instruction, defendant clings to the judge's original

pre-trial analysis linking admissibility of the shooting to the flight element in

N.J.S.A. 2C:29-2(a)(2). Under this analysis, evidence of the shooting would

have bolstered defendant's alternative explanation for fleeing the gas station –

that he feared being shot by the pursuing officer – and damaged Officer

Pasquale's credibility. Nonetheless, the facts adduced at trial demonstrate two

distinct incidents which warrant a flight charge to the jury. The record shows

Mr. Reich followed his neighbor's stolen car to the lot. He had an opportunity


                                                                             A-5378-16
                                        14
to make close observations of defendant as he emerged from Ms. Fitzgerald's

Lexus just three parking spots away. Reich saw defendant toss the keys, and

then take off running towards the gas station when Officer Pasquale arrived

moments later. The jury had sufficient evidence from which to conclude that

defendant fled Ms. Fitzpatrick's home in the stolen Lexus, and then fled Officer

Pasquale on foot in the parking lot before he reached the gas station. On this

record the judge properly exercised his discretion to charge flight to the jury.

      Turning to defendant's third and fourth arguments, we discern no abuse of

discretion in the trial judge's exclusion of certain testimony relating to Officer

Pasquale's alleged character for untruthfulness as well as records relating to his

suspension from the police department at the time of trial. The judge conducted a

lengthy pre-trial hearing and made extensive findings supporting his reasons for

limiting or excluding the evidence related to these issues. Discerning no clear error

in judgment on the record, we defer. We note that the judge, after sifting through

the police records in-camera, permitted testimony at trial regarding Officer

Pasquale's reputation for untruthfulness. We see no basis to disturb the evidentiary

decisions of the trial court on these issues and affirm. 463 N.J. Super. at 51.

      Defendant next contends the judge erred in denying defendant's request to

include a supplemental voir dire question designed to query jurors about any racial


                                                                                  A-5378-16
                                         15
or economic biases they may have had which could have influenced their ability to

be fair and impartial jurors. Defendant posits that our decision in State v. Horcey4

stands for the proposition that when a defendant is black and the victim is white, and

the crime charged is one of violence, the trial court must permit a supplemental voir

dire question to determine if prospective jurors harbor racial bias. Rather than an

absolutist view of the decision, we take a more fact-sensitive, nuanced view,

consistent with the concurring opinion by Judge Shebell, who stated, "[o]ur New

Jersey Supreme Court has never required reversal for failure to ask a question

regarding racial bias where the facts themselves do not give rise to some indication

that there is a need for specific inquiry with respect to the racial views of the potential

jurors." Horcey, 266 N.J. at 422 (citations omitted).

        "Questions asked during voir dire are a matter of judicial discretion, the

exercise of which 'will ordinarily not be disturbed on appeal.'" State v. Kelly, 302

N.J. Super. 145, 151 (App. Div. 1997), certif. denied, 156 N.J. 409 (1998) (affirming

defendant's murder and robbery convictions despite trial court's refusal to question

jurors about racial prejudice) (citations omitted).           Nonetheless, "our courts

encourage inquiry into racial bias if requested during voir dire, recognizing 'that

jurors may be racially or ethnically biased against the defendant, even in the absence


4
    State v. Horcey, 266 N.J. Super 415 (App. Div. 1993).
                                                                                   A-5378-16
                                           16
of an explicitly racially divisive factual situation.'"      Ibid. (quoting State v.

McDougald, 120 N.J. 523, 553 (1990)).

      In this case, there was a racial difference between the victim and the defendant

and a request for an instruction that touched on racial prejudice.         Moreover,

defendant was charged with first-degree carjacking, a crime of violence. In Rosales-

Lopez v. United States, 451 U.S. 182, 182-83 (1981), the United States Supreme

Court noted, "federal trial courts must make such an inquiry when requested by a

defendant accused of a violent crime and where the defendant and victim are

members of different racial or ethnic groups." Ibid. Defendant urges us to reverse,

citing our conclusion in Horcey that it was "reversible error for the trial judge to

refuse a request to ask at least a threshold question about bias where there is racial

disparity and defendant is charged with a crime of violence." Horcey, 266 N.J.

Super. at 419-20. In a decision subsequent to Horcey, we declined to require reversal

under similar circumstances. See Kelly, 302 N.J. Super. at 153.

      We agree that the circumstances here required the trial judge to ask at least a

threshold question about potential bias. However, consistent with Judge Schell's

concurring opinion in Horcey, we reject the argument that a bright line rule

commands reversal. A refusal to inquire about potential prejudice is an error of

constitutional magnitude where racial issues are "inextricably bound up with the


                                                                               A-5378-16
                                        17
conduct of the trial," Horcey, 266 N.J. Super at 418 (citing Ristaino v. Ross, 424

U.S. 589, 597 (1976)), or where there exists "substantial indications of the likelihood

of racial or ethnic prejudice affecting the jurors in a particular case." Ibid. (citing

Rosales-Lopez, 451 U.S. at 190). Even if the refusal to make such inquiry does not

rise to the level of constitutional error, it constitutes "an abuse of discretion requiring

reversal 'where the circumstances of the case indicate that there is a reasonable

possibility that racial or ethnic prejudice might have influenced the jury.'" Kelly,

302 N.J. Super. at 152 (quoting Rosales-Lopez, 451 U.S. at 191).

      Defendant does not contend that any of the jurors were tainted by racial

prejudice, and there is no evidence in the record that this was the case.

According to the judge's twenty-eight-page decision on defendant's motion for

new trial, which contained an exhaustive statement of reasons for his decision

on the voir dire question, the judge excused twenty-seven jurors for cause, the State

exercised ten preemptory challenges, and defense exercised six preemptory

challenges. The judge observed that the racial, ethnic, and gender composition of

the deliberating jury appeared to consist of one Asian-American, three Latinos, three

African-Americans, and five Caucasians. The panel appeared to the judge to be

comprised of nine women and three men.




                                                                                   A-5378-16
                                           18
      The record reveals no racially charged descriptions of defendant. The

evidence presented was that of a straightforward carjacking in which a witness

followed the defendant in the stolen car and was able to observe him park the car,

discard the keys, and attempt to flee from police. Neither the crime itself nor the

reactions of the victim and other witnesses suggested a racial motive for the robbery

or the allegations against defendant. Compare State v. Harris, 156 N.J. 122, 237

(1998) (Handler, J. dissenting) (finding race was a central feature of the case "given

the multiple racially motivated statements attributed to defendant," such as referring

to the victim as a "white bitch" and that he had "knocked off some white girl," and

the crime itself, which "appeared to have been racially motivated"), with Rosales-

Lopez, 451 U.S. at 191-94 (finding no reversible error where neither the

government's case nor the defendant's defense involved any allegations of racial or

ethnic prejudice), and Ristaino, 424 U.S. at 597-98 (finding no constitutional issue

where the circumstances did not "suggest a significant likelihood that racial

prejudice might infect [defendant's] trial," simply due to the "mere fact that the

victim of the crimes alleged was a white man and the defendants were [black]"). See

also State v. Morton, 155 N.J. 383, 459-60 (1998) (rejecting the argument that failure

to conduct voir dire into the venire persons' racial attitudes was reversible error

where no evidence indicated that any juror was racially biased).


                                                                               A-5378-16
                                        19
      Horcey and Kelly both stand for the principle that where a defendant accused

of a crime of violence against a victim of a different race asks the trial judge to

question potential jurors about possible racial bias, the judge should make at least a

threshold inquiry where the facts of the case warrant such action, and that the failure

to do so constitutes an abuse of discretion. However, this record includes no

evidence that the jurors or the trial were tainted by racial bias. As such we affirm

the judge's refusal to pose the supplemental question on racial bias during voir dire,

and decline to find that defendant was prejudiced.

      Finally, defendant argues that his sentence of twenty-five years was

"manifestly excessive," and that the sentencing judge failed to make specific

findings in the record to support the sentence imposed. We disagree. At sentencing,

the judge carefully reviewed the record, including the facts adduced at trial, as well

as the pre-sentence report and defendant's extensive juvenile5 and adult criminal

history. The sentencing judge made findings and concluded that aggravating factors

three, six, and nine were present on this record. The judge rejected defendant's

argument that he neither caused nor threatened serious harm under mitigating factor



5
   As a juvenile, defendant was waived to the Criminal Division on a charge of
first-degree murder. He was ultimately convicted of aggravated manslaughter.
He had completed a term of detention in Jamesburg and had been released at
the time of the events recounted here.
                                                                               A-5378-16
                                         20
one, and further concluded that no other mitigating factors applied. The judge found

the aggravating factors outweighed the non-existent mitigating factors, and he

imposed a term of incarceration. "In the end, the fundamental principle is that an

appellate court should not second-guess a trial court's finding of sufficient facts to

support an aggravating or mitigating factor if that finding is supported by substantial

evidence in the record." State v. Cassady, 198 N.J. 165, 180-81 (2009) (internal

quotations omitted).

      We note there is competent, credible evidence in the record to support the

trial court's findings, and we see no basis to substitute our judgment for that of

the trial court. We do not find that defendant's sentence "shocks the judicial

conscience." Id. at 184.

      Affirmed.




                                                                               A-5378-16
                                         21